Citation Nr: 0905706	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chronic obstructive pulmonary disease (COPD), residuals of 
non-small cell cancer of the lung, from January 1, 2003 to 
April 14, 2006.

2.  Entitlement to a compensable rating for metastatic cancer 
of the lymph nodes from January 1, 2003.

3.  Entitlement to special monthly compensation (SMC) under 
the provisions of 38 U.S.C. § 1114(s) from January 1, 2003 to 
April 14, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.

In October 2002, the RO discontinued (reduced) the 100 
percent rating assigned for service-connected non-small cell 
cancer of the lung and assigned in its stead a 30 percent 
rating for residuals thereof (COPD), effective from January 
1, 2003.  The RO also reduced the rating for metastatic 
cancer of the lymph nodes from 100 to 0 percent, effective 
from January 1, 2003, and terminated entitlement to SMC under 
the provisions of 38 U.S.C. § 1114(s), effective from the 
same date.  The veteran appealed to the Board of Veterans' 
Appeals (Board).

The Board remanded the case for additional development in 
August 2005.  In April 2008, while the case was in remand 
status, the agency of original jurisdiction (AOJ) increased 
the veteran's rating for COPD from 30 to 100 percent, 
effective from April 14, 2006, and restored entitlement to 
SMC under 38 U.S.C. § 1114(s), effective from the same date.  
The prior decision with respect to the evaluation of 
metastatic cancer of the lymph nodes was confirmed and 
continued.

Although the AOJ, in its April 2008 decision, granted the 
maximum rating available for the veteran's COPD and re-
established the veteran's entitlement to SMC, those awards 
were not made effective from January 1, 2003; the effective 
date of the reductions undertaken in October 2002.  Inasmuch 
as the AOJ did not grant the complete benefit sought for the 
entire period from January 1, 2003 to April 13, 2006, issues 
pertaining to his entitlement during that time frame remain 
in appellate status.  See, e.g., AB v. Brown, 6 Vet. 
App. 35 (1993) (if a claimant files a notice of disagreement 
in response to a decision, and a subsequent decision awards a 
benefit, but less than the maximum benefit available, the 
pending appeal is not abrogated).

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), VA must provide the claimant at least general 
notice of that requirement.  Id.  Here, the notices sent to 
the veteran do not contain all of the necessary information.  
This needs to be corrected.

The record contains a statement from the veteran's spouse 
indicating that the veteran is and/or has been in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Thus far, it does not appear that any attempt has 
been made to obtain a complete copy of the medical records 
underlying the SSA's award.  Because the records from SSA 
could contain information pertinent to the present appeal, 
efforts should be made to procure them.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(absent review, the possibility that SSA records could 
contain relevant evidence cannot be foreclosed).

The veteran has indicated that he gets most or all of his 
treatment for the conditions here at issue at the VA Medical 
Center (VAMC) in Lexington, Kentucky.  Presently, although 
his claims file contains a number of records of treatment 
from that facility-including clinical records dated from 
March 1999 to March 2001, from November 2001 to August 2004, 
and from April to October 2005-it is not entirely clear that 
all of the relevant records have been procured.  This should 
be investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).  A remand is 
required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran relative to his claim for a rating 
in excess of 30 percent for COPD, residuals 
of non-small cell cancer of the lung, from 
January 1, 2003 to April 14, 2006, and his 
claim for a compensable rating for 
metastatic cancer of the lymph nodes from 
January 1, 2003.  The letter should contain 
all of the information required by Vazquez-
Flores including, but not limited to, 
information with respect to the manner in 
which VA evaluates COPD (e.g., on the basis 
of clinical findings and pulmonary function 
tests, under 38 C.F.R. § 4.96, Diagnostic 
Code 6604) and notice that, in order to 
substantiate his claims, he must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disabilities 
during the time frames here at issue and the 
effect that worsening has, or has had, on 
his employment and daily life.  The veteran 
should be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
records should be fully documented, and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any new 
or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Lexington, Kentucky are associated 
with the claims file-including any relevant 
records dated from March to November 2001, 
from August 2004 to April 2005, and after 
October 2005-following the procedures set 
forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the records should be fully 
documented, and should be discontinued only 
if it is concluded that the records do not 
exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2).  
Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

4.  Thereafter, take adjudicatory action on 
the matter of the veteran's entitlement to a 
rating in excess of 30 percent for COPD, 
residuals of non-small cell cancer of the 
lung, from January 1, 2003 to April 14, 
2006; his entitlement to a compensable 
rating for metastatic cancer of the lymph 
nodes from January 1, 2003; and his 
entitlement to SMC under the provisions of 
38 U.S.C. § 1114(s) from January 1, 2003 to 
April 14, 2006.  In so doing, consider (a) 
whether the reductions effectuated in 
October 2002 were proper, (b) whether a 100 
percent rating should be established for 
active lung cancer under 38 C.F.R. § 4.97, 
Diagnostic Code 6819, for any period(s) 
between January 1, 2003 and April 14, 2006, 
and (c) whether "staged" ratings are 
otherwise warranted for any of the 
disabilities at issue, pursuant to Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.105(e) and the current version of 
38 C.F.R. § 3.159.  See Notice and 
Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (now codified at 38 C.F.R. § 3.159).  
If less than the maximum available benefit 
is granted with respect to the veteran's 
COPD or SMC claims, the SSOC should also 
contain a discussion of the evidence 
received on those issues since the time that 
the last relevant SSOC was issued in August 
2004.  (Those two issues were omitted from 
the subsequent SSOC issued in June 2008).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

